Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017031153.
            Regarding claim 18, WO2017031153, according to Figs. 1 and 8-17, discloses an electronic device (see Fig. 1), comprising: 
            a flexible mesh substrate (see fabric 12 with details in Figs. 16-18 showing the use of mesh) having support regions (regions 40-1) interconnected by substrate segments (segments 40-2); 
             circuitry (components 26) on the support regions (40-1); 
             a housing (housing of electronic device 10, paragraphs 0026-0027) around which the flexible mesh substrate (12 with details in Figs. 16-18) is wrapped (form all or part of housing wall, paragraph 0027 and 0057); and 
            a speaker in the housing (speaker within housing 10, paragraph 0040).

              Regarding claim 19, see paragraphs 0049 which discloses the circuitry (26) comprises a circuit (antenna or sensor) selected from the group consisting of: an antenna circuit and a sensor circuit (see component 26 may be antenna or sensor, paragraph 0049).           
Claim(s) 18 and 19 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClure et al. (US20170068318).
            Regarding claim 18,  Maclure et al., according to Fig. 1-11, discloses an electronic device (see Figs. 1 and 2), comprising: 
            a flexible mesh substrate (14, paragraph 0011 or 0022) having support regions (island portions 82-1) interconnected by substrate segments (segments 82-2,  Fig. 11); 
            circuitry (see diodes 62P as the circuit) on the support regions (islands 82-1); 
            a housing (12) around which the flexible mesh substrate (14) is wrapped (see Fig. 1 which shows the substrate 14 is wrapped or covered top side of the device 10); and 
            a speaker in the housing (see input-out device 28 including speaker in device 10, paragraph 0043).
            Regarding claim 19, see paragraphs 0062- 0063 which discloses  the circuitry (circuit including diodes 62P) comprises a sensor circuit (sensors and other components can be mounted as the diodes) which is read on limitations including: the circuitry comprises a circuit selected (sensors) from the group consisting of: an antenna circuit and a sensor circuit (see the sensors as the selected circuit), as recited in this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  McClure et al. (US20170068318).
            Regarding claim 11,  McClure et al., according to Figs. 1-11, discloses a voice-controlled device (see Figs. 1 and 2), comprising: 
            a housing (12); 
            a speaker (speakers included with device 10, paragraph 0043) in the housing configured to emit sound (speakers must be configured to inherently emit sound); 
            a flexible polymer mesh (see mesh  substrate 14 shown , Figs. 10 and 11) having openings configured to form component support regions (see segment 82-1) coupled by flexible polymer segments (82-2); and 
            electrical components (diode 62P) mounted on the flexible polymer mesh (see Fig. 11).
             McClure et al. also discloses  the flexible polymer mesh (14) is configured to extend cover the housing in a rectangular, but not a ring as further recited in this claim. 
             However,  using the mesh to extend or cover the housing in a rectangular or a ring is not considered as an ordinary matter of the invention to one having ordinary skill in the art at the time the invention was effectively filed, but just a matter of changing size or shape proportion corresponding to the shape of the device  (see In re Rose, 105 U.S.P.Q. 137)  because McClure et al., according to paragraph 0036, does mention that the device 10 can be different devices which would have different shapes.  
             Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of McClure et al by using the flexible polymer 
               Regarding claim 12, see Fig. 6 which shows the housing has a surface region (region 60) with compound curvature (see region 60 having compound curvature as shown in Fig. 6) and wherein the flexible polymer mesh (mesh 14) is configured to conform to the surface region (region 60) of compound curvature (see mesh 14 conform to the curve surface of region 60).
              Regarding claim 13, see Fig. 11 which discloses the electrical components comprise light- emitting devices (diodes 62P) configured to form a display (display 14).
7.	Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  McClure et al. (US20170068318) in view of  WO2017031153.
            Regarding claim 14,  McClure et al., according to Figs. 1-11, discloses all of limitations of the instant claimed invention (see the 103 rejection applied to claims 11-13 above) except for limitations further recited in claim 14 including: a first fabric layer interposed between the flexible polymer mesh and the housing; and a second fabric layer, wherein the flexible polymer mesh is interposed between the second fabric layer and the first fabric layer.
            WO2017031153, according to Figs. 17 and 18 discloses a mesh structure comprising: a first fabric layer (12B) interposed between the flexible polymer mesh (60) and the housing (see fabric layer 12B is inner layer and thus  would be located between the flexible mesh substrate (60) and the housing of the device); and a second fabric layer (12A), wherein the flexible polymer mesh (60) is interposed between the second fabric layer (12A) and the first fabric layer (12B). 
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of McClure et al. by replacing the  flexible 
           The motivation for this modification is to obtain an alternative device having electrical components better protected by  a strong, flexible and stretchable mesh structure and thereby to improve the quality of the device.
           Regarding claim 17, see Fig. 18 which shows the light-emitting devices (26) are configured to emit light that passes through the second fabric layer (layer 12A) without passing through the first fabric layer (12B).             
Allowable Subject Matter
Claims 1-10 are  allowable over the prior of record.
Claims 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10, 15, 16 and 20 are allowable over the prior art of record because the prior art of record including US 20170068318 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 and 103 rejections above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to including the following claimed features.
            Claimed features including: a flexible substrate layer with an array of light- emitting devices that is interposed between the fabric layer and the housing and is configured to emit light towards the housing, as recited in claim 1.

             Claimed features including: a first layer of fabric that covers the flexible mesh substrate, and a second layer of fabric between the flexible mesh substrate and the housing, wherein the circuitry comprises light-emitting devices configured to form a display that displays images through the flexible mesh substrate, as recited in claim 20.
              Other references of the record are directed to a similar concept of the claimed invention, but none of them teaches nor fairly suggests any features or obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 15 and 20.  Therefore, claims 1, 15 and 20 are allowable over the prior art of record, and dependent claims 2-10 and 16 are also allowable over the prior art of record with their respective base claim.
                                                               Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention which mainly include a device comprising a housing, a speaker provided within the housing, and a fabric or mesh layer acted as a display or having sound hole or circuit formed therein  to cover the housing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG V TRAN/Primary Examiner, Art Unit 2688